 



Exhibit 10.30
Stanley Laybourne Retirement/Termination Program:
Summary of Key Terms

     
Agreement Effective Date:
  May 1, 2007 (the “Agreement Date”)
 
   
Retirement Effective Date:
  120 Days from the Agreement Date or at such time as the Company has hired and
transitioned a new Chief Financial Officer, whichever is sooner, unless Company
requests, and Retiree consents, that Retiree remain beyond 120 days (the
“Retirement Date”). Retiree shall resign his Board position and shall retire
from any other positions held within the Company or its affiliates on the
Retirement Date.
 
   
Retirement Announcement Date:
  May 2, 2007
 
   
Duties:
  Between the Agreement Date and the Retirement Date, Stanley Laybourne
(“Retiree”) will continue with his current duties and responsibilities as Chief
Financial Officer (“CFO”), Treasurer and Secretary of Insight Enterprises, Inc.
(“Insight”) as they existed prior to the Agreement Date in accordance with the
terms of Retiree’s Employment Agreement, effective as of November 1, 2003 (the
“Employment Agreement”). Retiree will assist, as requested, in Insight’s search
for a new CFO and will participate and assist in the transition of his duties to
the incoming CFO.
 
   
Continued Compensation:
  Retiree will be paid his base salary until his Retirement Announcement Date
and for 90 days following the Retirement Announcement Date, or for some greater
period of time if the Company requests (and Retiree consents) that Retiree
remain longer than 90 days beyond the Retirement Announcement Date, at the same
rate of pay as in effect immediately prior to the Retirement Announcement Date.
 
   
2007 Incentive Compensation:
  Retiree will receive a bonus for FY2007, calculated based on the incentive
formula used for the most senior executives of Insight, whose incentive is based
on Company-wide performance, and prorated to account for the actual period of
time that Retiree remains employed at the Company (i.e. the Retirement Date).

1



--------------------------------------------------------------------------------



 



     
Lump Sum Base Compensation:
  Retiree will be paid $750,000, less amounts equal to 90 days base
compensation, on the Retirement Date.
 
   
Incentive Compensation:
  Retiree will be paid 2x the annual bonus that was awarded in FY2006 pursuant
to the 2006 executive compensation plan unless Insight requests (and Retiree
agrees) to extend his employment through December 2007, in which case the
calculation referred to in this paragraph will be based on FY2006 or FY2007,
whichever is greater.
 
   
Vested Options:
  Retiree will be permitted to exercise all vested, unexercised options, through
the Retirement Date subject to repricing, if any, in accordance with Insight’s
restated 10-Ks. Currently, Retiree’s records reflect that he has 533,917 vested,
unexercised options with an additional 26,667 to vest on May 6, 2007. Retiree
will be permitted to exercise all vested, unexercised options within 90 days
following the Retirement Date, except that the 90 day period shall be reasonably
extended to prevent Retiree from forfeiting any options that Retiree could not
exercise on the expiration of the 90 day period due to any blackout
restrictions.
 
   
Releases:
  The parties agree to execute mutual general releases. As consideration for the
general release provided by the Company (which shall include claims known and
unknown, including all claims arising from or relating to the granting, pricing
or accounting for stock options provided by the Company during the time Retiree
was employed), Retiree will:





  1.   Execute a general release relating to any claims, known or unknown, that
Retiree has against Insight, including, but not limited to, claims under the
Employment Agreement or for any taxes Retiree might incur with respect to the
repricing of any options previously awarded to him; notwithstanding the
foregoing, Retiree shall not release any claims he has for indemnification or in
connection with any retirement, 401(k) or savings plans, or to any life and
health insurance plans. Retiree agrees to execute a standard form of
undertaking, which shall be provided to Insight by Retiree, and which is
mutually acceptable to Retiree and Insight.



2



--------------------------------------------------------------------------------



 



  2.   Surrender all unvested options and unvested restricted stock as of the
Retirement Date.







  3.   Cooperate fully with the Company in any and all future proceedings or
inquiries consistent with the terms of the cooperation provision set forth in
footnote 1.1







  4.   Agree to be bound by all of the covenants set forth in Retiree’s
employment agreement.



     
Restricted Stock:
  Retiree will receive all vested that have been awarded to him as of the
Retirement Date.  
DAC Sale Proceeds:
  On the Retirement Date, or on the date on which any others are paid out,
whichever date is earlier, Retiree will be paid all owed holdback proceeds in
connection with the DAC sale.

 

1   1. Cooperation in Proceedings. The Company and Executive agree that they
shall fully cooperate with respect to any claim, litigation or judicial,
arbitral or investigative proceeding initiated by any private party or by any
regulator, governmental entity, or self-regulatory organization, that relates to
or arises from any matter with which Executive was involved during his
employment with the Company, or that concerns any matter of which Executive has
information or knowledge (collectively, a “Proceeding”). Executive’s duty of
cooperation includes, but is not limited to: (i) meeting with the Company’s
attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Executive’s recollection of events; (ii) appearing at
the Company’s request, upon reasonable notice, as a witness at depositions or
trials, without the necessity of a subpoena, in order to state truthfully
Executive’s knowledge of matters at issue; and (iii) signing at the Company’s
reasonable request declarations or affidavits that truthfully state matters of
which Executive has knowledge. The Company’s duty of cooperation includes, but
is not limited to providing Executive and his counsel access to documents,
information, witnesses and the Company’s legal counsel as is reasonably
necessary to litigate on behalf of Executive in any Proceeding. In addition,
Executive agrees to notify the Company’s Chief Legal Officer promptly of any
requests for information or testimony that he receives in connection with any
litigation or investigation relating to the Company’s business, and the Company
agrees to notify Executive promptly of any requests for information or testimony
that it receives relating to Executive. Notwithstanding any other provision of
this Agreement, this Agreement shall not be construed or applied so as to
require any Party to violate any confidentiality agreement or understanding with
any third party, nor shall it be construed or applied so as to compel any Party
to take any action, or omit to take any action, requested or directed by any
regulatory or law enforcement authority.

3



--------------------------------------------------------------------------------



 



     
Accrued Vacation Time:
  Retiree will be compensated in total for his accrued vacation time (150.38
hours + 8.333 hours per bi-monthly pay period after 4/15/07 (141.667 hours) =
292.047 total accrued hours less any vacation time taken up to the Retirement
Date (value calculated based on formula used by Insight in usual course of
business).
 
   
Benefit Plans:
  Retiree will continue to participate in any retirement, 401(k) or savings
plans, life insurance plan and health insurance plan in which he currently
participates up to and including the Retirement Date. Retiree will be able to
exercise any existing contractual rights under Insight’s benefit plans,
including Insight’s life insurance plan, such rights to include, without
limitation, Retiree’s right to continue coverage currently provided by such
plans, in accordance with each plans’ terms. Retiree will be permitted to obtain
COBRA coverage, at Retiree’s expense, in accordance with law and with the
provisions of any insurance plan maintained by Insight for employees.
 
   
Death/Disability:
  In the event of death or disability of Retiree during the 120 day period, or
any period mutually agreed upon, Retiree’s heirs, executors, administrators, and
legal representatives shall have the right to enforce this agreement in
accordance with its terms.
 
   
Press Release/Public Filings:
  Retiree will be provided with copies of any Insight press release regarding
his retirement up through the time of his retirement. Any press release
regarding Retiree’s retirement shall be issued after the Agreement Date and
shall thank Retiree for his service and contributions to Insight.
 
   
Final Documents
  The parties agree to work diligently, and cooperatively, to prepare final
documents that effectuate the terms of this Retirement/Termination agreement.
The parties further agree that the terms and conditions set forth in this
memorandum constitute a binding agreement and this agreement shall be fully
enforceable by its terms in the event final documents are not executed for any
reason.

4



--------------------------------------------------------------------------------



 



          Approved and Agreed to on the date reflected below:    
 
       
/s/ Stanley Laybourne
  5/1/07    
Stanley Laybourne
  Date    
 
       
/s/ Richard A. Fennessy
  5/1/07    
Rich Fennessy
  Date    
CEO Insight
       

5